Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1693
                       Lower Tribunal No. 20-23439
                          ________________

                            CRSJ, Inc., et al.,
                                 Appellants,

                                     vs.

                      Miami-Dade County, et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

     Bercow Radell Fernandez Larkin & Tapanes, Thomas H. Robertson
and Nicholas J. Rodriguez-Caballero, for appellants.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and James
Edwin Kirtley, Jr., Abbie Schwaderer Raurell and Monica Rizo Perez,
Assistant County Attorneys, for appellee, Miami-Dade County; Weiss Serota
Helfman Cole & Bierman, P.L., and Edward G. Guedes, John J. Quick and
Charles M. Garabedian, for appellee, City of Miami Gardens.


Before EMAS, HENDON and GORDO, JJ.

     GORDO, J.
      Appellants, CRSJ, Inc., DG2, Inc. and Mnar 17800 Ipco Road, LLC,

appeal the trial court’s order denying their motion for a temporary injunction

to halt the processing of an application for annexation that was filed with

Miami-Dade County by the City of Miami Gardens. We have jurisdiction.

See Fla. R. App. P. 9.130(a)(3)(B).       Appellants, owners of commercial

industrial property within the area to be annexed, argue that the City failed

to comply with the mandatory notice and financial impact provisions of the

Miami-Dade County Home Rule Charter and Miami-Dade County Code of

Ordinances for annexation. As such, Appellants contend the annexation

application is defective and seek to enjoin any future legislative action to

effectuate the annexation. The trial court denied the injunction concluding it

lacked jurisdiction to intervene in the ongoing legislative process.      We

affirm.1

             FACTUAL AND PROCEDURAL BACKGROUND

      In June of 2019, the City of Miami Gardens submitted a boundary

change application to the Miami-Dade County Clerk of the Board for the

annexation of an unincorporated, commercial industrial area of Miami-Dade

County. The Miami-Dade Board of County Commissioners referred the



1As our opinion focuses solely on the jurisdictional issue, we do not review
or address the propriety of the annexation application itself.

                                      2
application to the County’s Planning Advisory Board (PAB). Pursuant to

Section 20-6 of the Miami-Dade County Code, the PAB reviewed and

considered the boundary change request. After providing the required notice

to property owners, the PAB held an advertised public hearing on January

8, 2020. Following the hearing, the PAB adopted a resolution recommending

the County Commission approve the proposed boundary change.              The

matter was set for another public hearing in October pursuant to Section 20-7

of the Code for the County Commission to review and consider the

recommendations of the PAB and allow all interested persons an opportunity

to be heard on the proposed boundary change. Following the public hearing,

the Health Care and County Operations Committee of the County

Commission voted to recommend to the County Commission a resolution

directing the County Attorney to prepare the appropriate annexation items,

including the ordinance and interlocal agreement, to effectuate the

annexation. The resolution was scheduled for consideration at the County

Commission’s November 19, 2020 meeting.

     On November 2, 2020, Appellants filed an emergency motion for

preliminary injunctive relief to enjoin the County Commission from

considering the resolution at the upcoming meeting. Appellants argued the

application was defective because no notice was provided to the affected



                                     3
owners prior to the filing of the application for annexation and the application

did not include the tax load on the area to be annexed or the financial impact

on the property owners of the proposed annexed area.                Appellants

contended that there was no adequate remedy for the alleged due process

violations and that they would suffer an irreparable harm because the effects

of the annexation could not be quantified as damages.

      The City and the County responded to the motion for injunctive relief

arguing the trial court lacked jurisdiction to grant the injunction since the

legislative process concerning the confirmation of the annexation was

ongoing and Appellants did not present sufficient evidence to establish the

elements necessary to obtain a temporary injunction. The City and the

County explained that numerous steps remained before the County

Commission’s final consideration of and decision on the City’s annexation

request. They contended that Appellants could not establish irreparable

harm because the annexation was not finalized and there would be adequate

remedies at law because Appellants could attend future hearings, lobby to

express any concerns throughout the process and challenge the validity of

any ordinance that was passed.




                                       4
     On November 12, 2020, the trial court held a hearing on Appellants’

motion for emergency injunctive relief. The trial court denied the petition

reasoning:

             This is a legislative process, and I just have no
             business being there telling them what to do,
             because they – have complete discretion without
             anybody looking over their shoulder. And without the
             court looking over their shoulder and saying, You’re
             not doing it right, and that your client can lobby the
             commissioners to try to see it their way, and that’s
             how it works. It’s not coming to court and getting an
             injunction to stop the whole process. It’s going and
             lobbying and talking to them and trying to see – get
             them to see it your way.

                          STANDARD OF REVIEW

     We review the trial court’s order denying the temporary injunction de

novo because the order is based on a legal conclusion. See Lawnwood

Med. Ctr., Inc. v. Desai, 54 So. 3d 1027, 1029 (Fla. 4th DCA 2011).

                             LEGAL ANALYSIS

     The Home Rule Amendment to the Florida Constitution, adopted in

1956, and the Miami-Dade County Home Rule Charter, adopted by the

electors in 1957, grant the County Commission of Miami-Dade County

exclusive authority over municipal boundary changes. See Art. VIII, § 6 (a),

(e) Fla. Const. (2012); City of Sweetwater v. Dade Cnty., 343 So. 2d 953,

954 (Fla. 3d DCA 1977) (“The matter of changing boundaries of



                                       5
municipalities is one of the areas of autonomy conferred on Dade County by

the Home Rule Amendment, with the result that the method provided therefor

by the Home Rule Charter, pursuant to authorization by the Home Rule

Amendment, is effective and exclusive . . . .” (citations omitted)). Section

6.04 of the Charter, governing changes in municipal boundaries, provides

that proposed boundary changes may be initiated by the governing body of

a municipality. Section 6.04 further provides:

                 B. The Board of County Commissioners, after
           obtaining the approval of the municipal governing
           bodies     concerned,        after  hearing     the
           recommendations of the Planning Advisory Board,
           and after a public hearing, may by ordinance effect
           boundary changes, with an affirmative vote of the
           members of the Board of County Commissioners. In
           making such decision, the Board shall consider
           whether commercial areas are included in the
           boundaries of the proposed area to be annexed for
           the mere benefit of increasing the tax base of the
           annexing municipality. . . .

                C. No municipal boundary shall be altered
           except as provided by this Section.

     Consistent with the Home Rule Charter, the County Commission

adopted procedures in sections 20-1 through 20-9 of the Miami-Dade County

Code to process and evaluate proposed annexations.         The procedures

require proposed boundary changes to be referred to the PAB for review and

require multiple advertised and duly noticed public hearings on any boundary



                                     6
change request. In the instant case, the City’s annexation application was

set to be heard at the County Commission meeting. Section 20-7 of the

Code requires that “[a]t such public hearing, the County Commission shall

review and consider the recommendations of the Planning Advisory Board,

and shall afford to all interested persons an opportunity to be heard upon the

merits and propriety of the proposed boundary changes.” § 20-7, Code of

Miami-Dade County. “At the conclusion of such public hearing, the County

Commission . . . may deny the requested boundary change, . . . may direct

the County Attorney to prepare an appropriate ordinance accomplishing the

proposed boundary change, which ordinance shall be placed on the official

agenda of a subsequent regular meeting of the County Commission for

consideration and adoption on first reading, or . . . may defer such requested

boundary change for further consideration at a subsequent meeting . . . .”

§ 20-7(B), Code of Miami-Dade County.

      Appellants seek to have the court intervene to enjoin the County

Commission from considering the resolution which would direct the County

Attorney to prepare future annexation items.        Importantly, the County

remains in the middle of an ongoing, and exclusively legislative process

concerning the annexation request. Multiple steps remain before the County

Commission makes any final decision to adopt an ordinance effectuating the



                                      7
annexation. Even then, the County Commission’s adoption of the ordinance

is subject to the County Mayor’s veto. See Art. 2, § 2.02D, Miami-Dade

County Home Rule Charter. Should the County Commission successfully

adopt an ordinance approving the annexation, its validity may then

appropriately be challenged in the courts.

      At this stage, however, there are “no ground[s] for injunctive

interference with the preliminary internal functioning of the county board.”

Hernandez v. Bd. of Comm’rs of Hillsborough Cnty., 153 So. 790, 791 (Fla.

1934). Rather,

            [t]he resolving powers of the board are to be tested
            by the resolutions or actions that they actually pass.
            These, if invalid or beyond the county board’s
            powers, can be tested in appropriate proceedings,
            wherein it may become necessary for the court to
            determine their enforceability as against any legal
            rights set up in conflict therewith. But until that time
            arrives the judicial powers of the courts cannot be
            invoked to obtain relief against injuries which are
            supposed to flow from unauthorized resolutions of
            county commissioners that, if adopted, would be
            subject to appropriate subsequent attack by
            individuals asserting legal rights inconsistent
            therewith.

Id.   “No court in this state has the power to determine in advance of its

enactment the validity or constitutionality of any act of the Legislature. Any

attempt to do so would be a clear invasion by the judiciary of the legislative




                                       8
branch of the government.” Collins v. Horten, 111 So. 2d 746, 751 (Fla. 1st

DCA 1959).

      “The nonjusticiability of a political question is primarily a function of the

separation of powers.” Baker v. Carr, 369 U.S. 186, 210 (1962). “Unlike

legal questions, political questions ‘fall within the exclusive domain of the

legislative and executive branches under the guidelines established by the

Florida Constitution.’” DeSantis v. Fla. Educ. Ass’n, 306 So. 3d 1202, 1214–

15 (Fla. 1st DCA 2020) (quoting Johnson v. State, 660 So. 2d 637, 646 (Fla.

1995)); see Art. II, § 3, Fla. Const. Miami-Dade County has been vested by

the Home Rule Amendment to the Florida Constitution with the exclusive

domain over municipal boundary changes. The Charter and Code provisions

governing boundary changes provide “no role for judicial involvement” to

interfere with the County’s proceedings. See City of Miami v. Vill. of Key

Biscayne, 197 So. 3d 580, 583 (Fla. 3d DCA 2016).            Thus, the trial court

appropriately recognized it lacked jurisdiction.

      Even if the court had jurisdiction, Appellants failed to establish the

elements for injunctive relief.     As discussed, the legislative process is

ongoing, so any perceived harm is, at best, speculative. Further, Appellants

failed to establish the lack of an adequate remedy at law as the boundary

change procedures provide Appellants with the opportunity to be heard at a



                                        9
public hearing before the County Commission; Appellants may lobby their

local representatives to deny the annexation request; and ultimately, if the

ordinance is enacted, Appellants may challenge its validity in the courts.

     While Appellants’ motion seeking judicial intervention to enjoin the

legislative process for the proposed annexation was not the appropriate

remedy at this juncture, we note that Appellants’ plight is not over. “Speech

is an essential mechanism of democracy, for it is the means to hold officials

accountable to the people.” Citizens United v. Fed. Election Comm’n, 558

U.S. 310, 339 (2010).     The County’s annexation process is exclusively

carried out by the people and their elected representatives. As constituents

in a representative democracy, Appellants have the power to lobby their

commissioners throughout the annexation process and publicly present their

views in favor or against the resolution. Rather than participate in that

process, Appellants ran to the courthouse steps too quickly. The trial court

correctly recognized that the separation of powers essential to our system of

governance precluded its intervention.

     Affirmed.




                                     10